Exhibit 10.1 CONFIDENTIAL TREATMENT REQUESTEDBY INTELIQUENT, INC. From: Ian Neale Sent: Saturday, April 23, 2016 9:26 AMTo: 'Taylor, Mike (Operations)'; Dave Lopez; Kumar, Manoj; Williams, Dan (Legal)Subject: RE: Amendment Language Mike, Thanks for your email confirming the change of terms relating to your [***] and [***]service traffic, we agree that your email reflects recent discussion on these matters. We appreciate you working with us on these issues and look forward to our on-going partnership with T-Mobile. Cheers, Ian. From: Taylor, Mike (Operations) Sent: Saturday, April 23, 2016 3:06 AMTo: Ian Neale; Dave Lopez Cc: Kumar, Manoj ; Williams, Dan (Legal)Subject: Amendment Language Ian/Dave, T-Mobile has agreed to provide following to Inteliquent: · PRC Free [***] minutes from [***] to [***]. · Additional [***] minutes by [***] · [***] additional [***]by [***] · During any month between [***] through [***], if high cost destination traffic falls below under [***] % of (total [***]traffic) then Inteliquent will pay PRC for [***] minutes for that month · T-Mobile agrees to following definition for Excess Outbound 8YY Service MOUs: o Excess Outbound 8YY Service MOUs: If PRC Free [***] is applicable § The total Outbound 8YY Service MOUs in a given month minus [***] MOUs minus the total Outbound IntraMTA Service MOUs in that month divided by [***]. o Excess Outbound 8YY Service MOUs: If PRC Free [***] is not applicable § The total Outbound 8YY Service MOUs in a given month minus the total Outbound IntraMTA Service MOUs in that month divided by [***] Please let me know if you have any question. Thanks, -Mike [***] The confidential content of this Exhibit 10.1 has been omitted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions.
